Citation Nr: 0010747	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-50 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that established service connection for 
posttraumatic stress disorder (PTSD) and assigned a 30 
percent evaluation.  The veteran timely appealed the 
evaluation that was initially assigned. 

In March 1999, the Board remanded the case to the RO for 
additional development and consideration of 38 C.F.R. 
§ 3.321(b) and the holding of Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  In November 1999, the RO assigned 
a 50 percent rating for PTSD, effective from the date of the 
claim.


REMAND

The March 1999 Board REMAND instructions specifically 
requested that the RO consider the case under both the prior 
and the revised rating criteria for rating PTSD.  The Board 
also requested that the RO include consideration of a 
extraschedular rating under 38 C.F.R. § 3.321(b).  After 
review of the November 1999 rating decision and supplemental 
statement of the case, the Board notes that no consideration 
appears to have been given to the prior provision of the 
rating schedule or to an extraschedular evaluation under 
38 C.F.R. § 3.321(b), as requested by the Board.  

Regretfully then, because the prior remand instructions were 
not fully complied with, another REMAND is necessary.  The 
United States Court of Veterans Appeals recently held that 
when the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because of the aforementioned reasons, this case is REMANDED 
to the RO for the following development:

1.  The RO should review the claims file 
and consider all the evidence for an 
increased rating for PTSD under both the 
prior and the revised PTSD criteria.  The 
RO should also consider an extraschedular 
rating under 38 C.F.R. § 3.321(b).

2.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the 
case, which reflects consideration of 
both the prior and the revised criteria 
and an extraschedular rating under 
38 C.F.R. § 3.321(b).  

3.  The veteran and his representative 
should be afforded the appropriate period 
of time in which to respond.  Thereafter, 
in accordance with current appellate 
procedures, the claims file, to include 
all evidence received in connection with 
the requests herein, is to be returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  No action is 
required of the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


